DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanneken et al. (8,770,254).
The disclosure of Hanneken et al. (‘254), considered as a whole, discloses the inventive concept of claims 1-19.  The disclosure of Hanneken et al. (‘254) provides, inter alia:  an exemplary tire changing machine 100 including a frame or base 102 and a rotatable drive shaft assembly 104 attached to the base 102. The drive shaft assembly 104 may include a post or shaft positioned centrally on the base 102, and the shaft is adapted to receive and retain a wheel rim 106 having a tire 108. The wheel rim 106 may be secured to the drive shaft assembly 104 with a known clamping mechanism after the wheel rim 106 and tire 108 is loaded and mounted onto the machine 100. As the wheel rim 106 is rotated about the axis 112, one or more tire changing tools 114, 116 and 117 may be brought into physical contact or engagement with the tire 108 in the direction of arrow B (FIG. 1b) at respective locations proximate an outer periphery of the rim 106. During tire mounting and demounting procedures significant forces can build up that have the potential to damage the tire bead 118, other portions of the tire 108, or the mount/demount tool 114 or other of the tire changing tools 116 and 117. By monitoring the tactile forces in mounting and demounting procedures, tool damage can be prevented by adjusting operation of the machine in response to the detected tactile forces. Such adjustments in operation of the machine may include stopping motor rotation in the drive assembly 104, reducing the speed of rotation in the drive assembly 104, reducing the motor torque applied during rotation of the drive assembly 104, or reducing the applied forces of one or more of the tools 114, 116 and 117.  To avoid undesirable effects due to misplacement of the tools 114, 116 and 117 on the tire 108 or due to improperly preparing the rim for tire removal, the machine 100 is provided with sensors, controls and interfaces described below that overcome numerous disadvantages of existing tire changing machines. The tools 114, 116 and 117 are coordinated by a control unit 120 that may include a controller (discussed below) and actuator components operatively connected to the controller for moving the tools 114, 116 and 117 to various positions to accommodate varying sizes and diameters of wheel rims 106.   The tools 114, 116 and 117 may be independently movable from one another, in response to outputs from the control unit 120, along one or more axes of motion. The control unit 120 may accept exemplary inputs from known positioning encoders, Hall Effect sensors, and machine vision techniques to aid in the proper positioning of the tools 114, 116 and 117 with respect to the tire 108 and the rim 106.   The tools 114, 116 and 117 may be independently movable from one another, in response to outputs from the control unit 120, along one or more axes of motion. The control unit 120 may accept exemplary inputs from known positioning encoders, Hall Effect sensors, and machine vision techniques to aid in the proper positioning of the tools 114, 116 and 117 with respect to the tire 108 and the rim 106.  In addition to sensors, controls and interfaces for input purposes, the tire changing machine 100 may be further equipped with or otherwise communicate with a database or data store including information regarding known wheel rim and/or tire features so that the machine tools can be appropriately controlled to avoid problematic positional conflicts discussed below when executing tire change procedures on a particular wheel rim and tire combination. In such an embodiment, the machine operator could identify and select a wheel rim and/or tire combination to the machine 100 using various techniques. For example, the machine operator may directly select from a list or menu of wheel rims and/or tires presented to the operator, and based on the operator selection the machine could retrieve or recall the necessary information from the database or data store. Alternatively, a barcode may be scanned either manually by the operator or automatically by the machine and used to identify or retrieve wheel rim and tire information for use by the machine. As yet another option, the machine 100 may include a reader device that is capable of automatically communicating with a device on the wheel rim or tire via radio frequency identification (RFID) techniques.  Machine vision techniques may likewise be used to identify certain features of wheel rims and tires. Still other techniques are possible to provide the necessary information for the machine to operate, or to assist an operator in using the machine to establish appropriate reference inputs, including but not limited to reference points and the like.  The machine control system, which includes the control unit 120, also includes force detection elements 128 (FIG. 1b) and position detection elements 129 (FIG. 1a) for more effective control of the tools 114, 116 and 117 in use.  The force and position detection elements 128, 129 and control components associated with them are beneficially provided to facilitate safer and smoother tire installation and removal processes in an optimized manner with reduced potential for hazardous conditions to the machine operator. The force and position detection and control features facilitate beneficial methods of tire changing using the machine to perform various tire change procedures. The force detection and position detection elements 128 and 129 and controls provide advantageous informational feedback to the machine operator concerning expected or normal operating conditions to confidently guide the operator through a tire change procedure. Still further, the force and position detection elements 128 and 129 and control features also facilitate detection of abnormal or undesirable operating conditions that may otherwise result in damage to the rim, tire, or the tire changing machine. Operator safety may be enhanced with intuitive operator interfaces and controls.  The force detection assemblies, methods and systems advantageously limit applied force to prevent damaging a tire, wheel rim, or tire changer part. Also, when used in combination with a location sensor or other positioning system known in the art, a determination can be made as to whether the force is effective or not (i.e. whether a drop in force was measured as the tire bead 118 (FIG. 1c) is moved out of the bead seat of the wheel rim 106) so that appropriate action can be taken, including but not limited to activating an error mode wherein further application of force by one or more of the tools 114, 116 and 117 is suspended, operating actuator elements for the tools 114, 116 and 117 to anticipate or respond to a sudden drop in force as the tire bead seal breaks to provide more control of the tools 114, 116 and 117 after the tire bead seal is broken, and providing a warning to the operator via a display (visualize) or haptic feedback elements to let the operator know how much force has been released.  In addition to tactile force feedback, in certain embodiments the machine control systems are enhanced with one or more position detecting sensors. A variety of position detecting sensors, including but not limited to Hall Effect sensors, capacitive sensors and Linear Variable Differential Transformer (LVDT) sensors familiar to those in the art, may be utilized to directly indicate a position of a movable machine component, or to indirectly indicate a position of a movable machine component by detecting speed or acceleration of a moving component. In other embodiments, positioning encoders, machine vision techniques or still other position detection elements may be utilized to allow a position, either linearly or rotationally, of one or more components to be determined.  Positional information for rotational movement and linear movement among multiple axes of motion for a variety of machine components can be used in combination with force detection features to automate a variety of tire change procedures in whole or in part to provide machines of varying sophistication, and to detect a variety of normal and abnormal operating conditions of the machine.  FIG. 2 is a block diagram of a first exemplary control system 150 that may be used with the machine 100 for more optimal use and control of the machine 100 to change tires. As shown in the embodiment of FIG. 2, the control system 150 generally includes a controller 152, an actuator in the form of an electric motor 154 for moving a component such as a tool 156, and an electrical sensor 158 monitoring an electrical parameter, for example, voltage or current, associated with the motor 154. An increase in voltage or current is an indication that force exerted by the tool 156 is also increasing. Likewise, a decrease in voltage or current is an indication that the force exerted by the tool 156 is decreasing. This relationship between voltage and current and force is known or can be determined for any given motor 154 and can therefore be used to determine not only an increase or decrease in force but also the amount of force. Measuring an electrical parameter such as current or voltage provides the tire changer machine 100 with tactile feedback on how much force is being applied by the tire changer device. Other electrical parameters can be sensed and monitored using known sensors to provide alternative feedback signals indicative of force, such as capacitance, inductance, resistance or magnetic properties.  A variety of electrical motors are available for use as the electric motor 154 to move and position the tools relative to the wheel rim 106 and tire 108, as well as to provide appropriate force to install and remove a tire 108 from the wheel rim 106 (FIGS. 1a, 1b and 1c).  The electrical sensor 158 monitors electrical parameters associated with the motor 154 and provides a signal input to the controller 152 for feedback control purposes, detection of error conditions, and for optimization of the machine for an operator. A variety of voltage and current sensors, as well as other types of electrical sensors for monitoring other electrical parameters and characteristics, are known and commercially available from a variety of manufacturers, any of which may be used to provide a feedback signal input to the controller 152 that is indicative of the load on the motor 154 in use.  An alarm element 166 may be connected to the controller 152, and in various embodiments the alarm element may be audio, tactile and/or visual in nature, to alert a machine operator of problematic operating conditions of the machine 100. Once an alarm condition is detected, instructions or explanation may be presented to the machine operator via the optional display 124, a pre-recorded audio message, or by other means so that the operator can take appropriate measures to mitigate negative consequences.  Actions taken by the controller 152 may disable or de-energize the motor 154 when a predetermined maximum force limit is experienced, may disable or de-energize the motor 154 when expected movement of the tool 156 does not occur, or may control the motor 154 in anticipation of or response to a sudden drop in resistance by the tire 108 when the seal with the wheel rim 106 is finally broken.  An optional indicator 168 may also be provided for the machine operator's benefit to provide real time informational feedback for normal or expected operating conditions of the machine during a tire change procedure. As such, and in contrast to the alarm element 166, the indicator 168 provides operator feedback indication concerning successful, error free operating conditions as detected by the controller 152. That is, the indicator 168 may provide confirmation that the force signal(s) are in an acceptable state and the machine and its tools is being used properly. The indicator 168 may provide step by step, real time feedback to the machine operator concerning the acceptable state of the machine. The indicator 168, like the alarm element, may be audio, tactile and/or visual in nature, to indicate satisfactory use or operation of the machine. Instructions or explanation may be presented to the machine operator via the optional display 124, a pre-recorded audio message, or by other means to indicate steps successfully performed in a tire change procedure, and optionally prompt the operator to perform next steps in the procedure (see the entire document).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,906,364. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventive concept of the pending claims is disclosed/suggested in the patented claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/